Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Anthony Frilando appeals the district court’s order granting his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Frilando, No. 4:97-cr-00084-CWH-1 (D.S.C. Feb. 29, 2012); see United States v. Dunphy, 551 F.3d 247, 251-52 (4th Cir.2009) (holding that § 3582(c)(2) *127does not authorize sentence below minimum of amended Guidelines range); U.S. Sentencing Guidelines Manual § lB1.10(b)(2) (2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.